Citation Nr: 1416673	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-40 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to February 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision in which the Appeals Management Center (AMC) granted service connection and assigned an initial noncompensable (0 percent) rating for sinusitis, effective July 21, 2003.  

In a November 2011 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri granted an initial 10 percent rating for this disability.  Despite the grant of this higher rating, the Veteran has not been awarded the highest possible evaluation, and her claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

In a January 2004 rating decision, the RO denied service connection for joint problems.  In her May 2004 notice of disagreement (NOD), the Veteran indicated that she disagreed with the denial of service connection for joint problems in her ankles and lower legs.  The Board remanded the claim for service connection for a joint disorder of the legs and ankles in July 2007, November 2008, and June 2009.  In the March 2010 rating decision, the AMC granted service connection for trochanteric bursitis of the right and left hips, plantar fasciitis of the right and left feet, tarsal tunnel syndrome of the right and left feet, tendonosis of the right and left Achilles tendons, and bilateral patellar tendonosis of the knees, and stated that the grants of service connection constituted a full grant of the benefit sought.  

An August 2007 X-ray revealed bilateral plantar spurs and a January 2010 VA examination report notes that the Veteran had calcaneal spurs.  After reviewing the claims file and noting that the Veteran had bilateral calcaneal spurs, the January 2010 VA examiner diagnosed bilateral tarsal tunnel syndrome, bilateral Achilles tendonosis, bilateral patellar tendonosis, bilateral chronic trochanteric bursitis, and bilateral chronic plantar fasciitis.  The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


Despite the findings of calcaneal spurs during the pendency of the claim for service connection for a joint disorder of the legs and ankles, according to the Merck Manual, syndromes of pain in the plantar fascia have been called plantar fasciitis, although the term plantar fasciosis is more correct, and other terms include calcaneal enthesopathy pain or calcaneal spur syndrome.  The Merck Manual further notes that, if examination findings are equivocal, demonstration of a heel spur on X-ray may support the diagnosis of plantar fasciosis.  See Merck, The Merck Manual for Health Care Professionals, Plantar Fasciosis (Plantar Fasciitis), (Online Ed.), see 

http://www.merckmanuals.com/professional/musculoskeletal_and_connective_tissue_disorders/foot_and_ankle_disorders/plantar_fasciosis.html.  

The Veteran was awarded 10 percent ratings for plantar fasciitis in each foot and the AMC noted that a 10 percent rating was assigned for painful or limited motion of a major joint or group of minor joints or whenever foot injury results in moderate symptoms.   As evaluation of the service-connected plantar fasciitis in the feet would include symptoms associated with calcaneal spurs, the March 2010 rating decision represents a full grant of the benefit sought regarding the claim for service connection for a joint disorder of the lower extremities.  

In June 2008, the Veteran filed a claim for service connection for depression.  In June 2008, the RO advised her that it was working on her claim for service connection for depression.  In June 2009, the Veteran filed a claim for service connection for sleep apnea.  In July 2009, the RO advised the Veteran that it was working on her claims for service connection for depression and sleep apnea; however, the record before the Board does not reflect that these claims have been adjudicated.  

The issues of entitlement to service connection for depression and sleep apnea have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain updated VA and non-VA medical records and afford the Veteran a new VA examination to evaluate the current severity of her service-connected sinusitis and to obtain outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her sinusitis.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for: 

(1) records from the Columbia VA Medical Center (VAMC), to include the Fort Leonard Wood Community Based Outpatient Clinic (CBOC), dated between August 2003 and July 2007, between February 2008 and May 2009, and since September 2011; and 

(2) any additional pertinent treatment records from TCMH Internal Medicine, as identified in a September 2010 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), to include any records scanned into the Veterans Health Information Systems and Technology Architecture (VISTA), such as progress notes from B.L.F., F.N.P., as referenced in a June 2011 VA treatment record.

If any identified records are not obtainable (or none exist), the Veteran and her representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected sinusitis.  In conjunction with the examination, the claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner must describe the nature and frequency of incapacitating or non-incapacitating episodes of sinusitis; must discuss any surgical history pertaining to the service-connected sinusitis; and must indicate whether the Veteran's sinusitis is manifested by symptoms of headaches, pain, tenderness, purulent discharge, and/or crusting.  

The examiner is advised that an incapacitating episode of sinusitis one that requires bed rest and treatment by a physician.  

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and her representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



